This case differs from the others3 only in this respect: that the purchaser, instead of giving a bond and mortgage to secure the purchase-money, actually paid the same to Mr. Bayard on receiving the deed, and after the judgment obtained against Bayard, which brings the case precisely within that of Hampson v. Edelen, 2 Har. & J. 64, and which rests on the same principles that governed the decision in the case of Finch v. Earl of Winchelsea, 1 P. Wms. 278.
Tne injunction in this case must be made perpetual, without requiring the complainant to make any further payment for the land purchased by and conveyed to him.
Before THOMPSON, Circuit Justice.

 [The cases here referred to are Lane v. Ludlow, and others heard at the same time. Case No. 8,052.]